Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/22 has been entered.

Response to Arguments
The rejection and objection of claims 1, 3, 7-10, 12, 16-19, 21, and 25-28 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 7-10, 12, 16-19, 21, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“starting with an average of three neighboring points and then sequentially adding or subtracting values starting with 1 to the average to determine results and repetitively comparing the results with an original point cloud value to determine a reconstructed point”
Mammou et al. (US 2019/0087979) describes patch images for a compressed point cloud and padding in portions of the or more images that is not occupied by the patch images; however, Mammou et al. fails to teach “starting with an average of three neighboring points and then sequentially adding or subtracting values starting with 1 to the average to determine results and repetitively comparing the results with an original point cloud value to determine a reconstructed point”.
Another piece of prior art Quinsat et al. (Filling holes in digitized point cloud using a morphing-based approach to preserve volume characteristics, International Journal of Advanced Manufacturing Technology, Springer Verlag, 2015) describes filling holes in point clouds with a priori knowledge of the CAD model; however, Quinsat et al. fails to teach “starting with an average of three neighboring points and then sequentially adding or subtracting values starting with 1 to the average to determine results and repetitively comparing the results with an original point cloud value to determine a reconstructed point”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612